Title: To Benjamin Franklin from John Spencer, 19 July 1778
From: Spencer, John
To: Franklin, Benjamin


Sir,
Nantz 19 July 1778
The Inclosed is a letter deliverd me when at Plymouth by a Capt. of the 1st Battalion of Georgia Continental Troops. He has no doubt Painted his Sittuation to your Excellency, I need not theirfore take any notice on that head but Could Wish to have Every Relief Aforded him that Your Excellency Shall think Most Proper. I Remain With Respect Your Excellencys most Humble Servant &c.
John Spencer
 
Addressed: To His Excellency Benjamin Franklin Esqr. / Ambassador from the United States / of America / a passÿ pres paris
Endorsed: Spencer
Notation: De B. De versailles
